DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, directed to claims 1-22, 25-26, and 28 in the reply filed on 11/01/2021 is acknowledged. Claims 23-24, 27, and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.
Claims 1-22, 25-26, and 28 are currently under consideration on the merits.

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 30 states differentiated cells that express one or more “the proprioceptor marker”, the word “the” should be removed.
Page 73, line 25 states An E8/E6 medium was used to “different” human stem cells, this appears to be a typographical error for “differentiate”.

Applicants are encouraged to review the specification for any additional typographical errors.
Appropriate correction is required.




Claim Objections
Claims 1, 9, 11, 14, and 18 are objected to because of the following informalities:
Claims 1 and 28 recite “in a concentration”, this is grammatically in correct. It should read “at a concentration”.
Claims 1, 9, 11, and 18 recite acronyms but do not define those acronyms. For clarity of the record, acronyms should be defined when first presented.
Appropriate correction is required.

Claim Interpretation
	Claim 14 recites wherein the activator of Wingless (Wnt) signaling “lowers glycogen synthase kinase 3β (GSK3β) for activation of Wnt signaling”. The specification fails to provide any specific, limiting definition for “lowers glycogen synthase kinase 3β” and instead repeats the same language employed in claim 14 (See for example page 7, lines 1-5; page 10, lines 14-15; and page 16, lines 29-30). Therefore “lower glycogen synthase kinase 3β” is interpreted as lowering enzyme activity, gene expression, protein expression, or decreasing glycogen synthase kinase 3β signaling via upstream and/or downstream signaling pathways.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature (i.e. law of nature or natural phenomenon) without significantly more.
Claim 28 is directed to a kit for inducing differentiation of stem cells, comprising:
One or more inhibitor of transforming growth factor β (TGFβ)/Activin-Nodal signaling, and
One or more activator of Wnt signaling in a concentration of about 0.1 µM to 2.5µM.

With respect to step 1 of the 101 inquiry, wherein the claimed invention must be one of the four statutory patent-eligible subject matter categories, the claimed invention is directed to a composition (a kit).
With respect to prong one of step 2a, claim 1 recites one or more inhibitor of TGFβ/Activin-Nodal signaling and one or more activator of Wnt signaling, which encompasses natural products or products of nature. For example, R-Spondins are endogenous proteins that were shown to activate Wnt/β-catenin signaling and are therefore natural products that serve as Wnt signaling activators (Cruciat et al. 2013). Similarly, Lefty/Antivin are secreted proteins that can inhibit Activin/Nodal signaling through competition for binding to Activin receptors and are therefore natural products that serve as inhibitors of TGFβ/Activin-Nodal signaling (Chen et al. 2004). 
With respect to prong two of step 2A concerning additional elements recited in the claims,
Claim 28 recites that the composition is “for differentiation of a stem cell”. However, this is an intended use of the composition and does not serve to further limit the composition itself. As such, this additional element fails to integrate the judicial exception into a practical application. 
With respect to step 2b of the analysis, the claims specific that the activator of Wnt signaling is present at a concentration of 0.1-2.5µM. However, specifying a concentration for the Wnt activator does not alter the structure nor nature of the Wnt activator, which is a natural product or products of nature, and thus do not impose limitations on the product to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 11-14, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4, 6, 7, 10, 13, 14, 25, and 28- The term “TGFβ/Activin-Nodal signaling” is used throughout claims 1, 2, 4, 6-7, 10, 13-14, 25, and 28. While this term is utilized in the art to indicate related signaling pathways, it creates ambiguity as to the metes and bounds of the claims because the conjunction “/” can be utilized to indicate both “and” or “or” for the connected terms (see for example Thesaurus.com). However, the specification does not define the meaning of the conjunction “/”. Therefore, it is unclear what the intended metes and bounds are for the term “TGFβ/Activin-Nodal signaling”. For purposes of examination, the conjunction “/” has been interpreted as indicating both “and” or “or”. 
 Regarding claims 1, 3, 5-7, and 28- The term “about” used throughout claims 1, 3, 5-7, 25, and 28 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification defines the term “about” or “approximately” as within an acceptable error range for the particular value as determined by one of ordinary skill in the art, which will depend in part Specification page 29, lines 1-3). However, the specification does not indicate what an acceptable error range is or how one of ordinary skill would ascertain the requisite degree encompassed by the term “about”. The specification then discloses several examples of how “about” may be interpreted, such as 3 or more standard deviations, a range of 1-20% of a given value, or an order of magnitude (with the examples being 2-5 fold of a value) (Specification page 29, 1-3). However, these examples do not clarify the meaning of the term “about” but rather further obscures a standard for ascertaining the requisite degree. For example, claim 1, lines 6-8 recite that the initial contact of cells with one or more activators of Wnt signaling is within an about four day period from the initial contact of the population of stem cells with the one or more inhibitor of TGFB/Activin-Nodal signaling. If the variation encompassed by the term “about” was limited at most to a 20% difference this would equate to +/- 19 hours. However, if the variation encompassed by the term “about” was limited at most to five orders of magnitude this would encompass +/- 20 days. As such, the metes and bounds of the claimed invention are unclear.
Furthermore, claims 3, 5, 7, 8, and 25 recite either “at least about”, “less than about”, or “up to about” when referring to a period of time or a concentration. The term “at least” implies a minimum value while the terms “up to” and “less than” imply a maximum value. However, “about” includes values both above and below the stated value and would therefore include numbers both above and below the maximum and minimum value, respectively. As such, the metes and bounds of the claimed invention are unclear. Additionally, claim 8 recites that the concentration of an activator of Wnt signaling can be about 1.5 µM, or less than about 1.0 µM. It is unclear how a concentration can be less than about 1.0 µM when the alternative of 1.5µM is above this value.
Regarding claim 13- 
The population of stem cells (lines 2, 4, 7 and 9);
The cells; (line 10);
The one more inhibitor of TGFβ/ Activin-Nodal signaling (Lines 2-3 and 7-8);
The one or more inhibitor of Small mothers against decapentaplegic (SMAD) signaling (line 3);
The one or more activator of Wnt signaling (lines 4-5 and 8);
The  one or more inhibitor of fibroblast growth factor receptor (FGFR) family signaling (lines 4 and 10); 
The one or more inhibitor of Notch signaling (lines 5-6 and 11); and
The one or more bone morphogenetic protein (BMP) (line 9). 
There is insufficient antecedent basis for these limitations in the claim.
Since claim 13 depends on itself, as indicated in the 112(b) rejection above, the additional limitations of claim 13 are not clear. Accordingly, claim 13 has been interpreted as an independent claim with the preamble of claim 1.
	Regarding claims 1-3, 6, 8, and 11-12- Independent claim 1 recites “the cells” in lines 4 and 6. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites both “a population of stem cells” and “a population of differentiated cells”. As such, it is unclear which population of cells “the cells” is intended to indicate. Similarly, claims 2-3, 6, 8, and 11-12, which depend from claim 1, recite “the cells”. For the reasons stated above it is unclear which population of cells the recitation of “the cells” in dependent claims 2-3, 6, 8, and 11-12 are intended to indicate. Therefore, the metes and bounds of the claimed invention are unclear. 
	For purposes of examination, “the cells” are interpreted as the population of stem cells. This interpretation is consistent with the examples in the specification which teach the addition of small Specification pages 71-74).
	Regarding claim 14- Claim 14 recites that the one or more inhibitor of TGFβ/Activin-Nodal signaling is a small molecule selected from the group consisting of SB431542, derivatives, and mixtures thereof, and that the one or more inhibitor of TGFβ/Activin-Nodal signaling is SB431542. It is unclear how the inhibitor of TGFβ/Activin-Nodal signaling can be both a derivative of SB431542 and limited to the compound identified as SB431542. Additionally, claim 14 ends with the recitation of “and/or.” It is unclear if this is a typographical error or some limitations are missing from the claim. As such, the metes and bounds of the claimed invention are unclear.
	Regarding claims 1, 2, 4, 6, and 10- Claim 1 recites the limitation “the initial contact” in lines 6 and 7. There is insufficient antecedent basis for this limitation in the claim. There are several instances in claim 1 where contacting the cells is recited. It is unclear which instance of contacting the cells is ‘the initial contact”.  Similarly claims 2 (line 2), 4 (lines 1 and 2), 6 (lines 1 and 3), and 10 (lines 1 and 2) recite the limitation “the initial contact”.
	For purposes of examination, the “initial contact” is interpreted the first instance in which an inhibitor of TGFβ/Activin-Nodal signaling or an activator of Wnt signaling is contacts the cells.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-22, 25-26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1-22, 25-26, and 28- Claims 1-22, 25-26, and 28 are directed to a method or method(s) of differentiating stem cells by contacting the stem cells with a specific combination of small molecules inhibitors or activators targeting various cell signaling pathways.
	The claimed invention encompasses: A method of differentiating stem cells by contacting said stem cells with a genus of inhibitors of TGFβ/Activin-Nodal signaling, a genus of activators of Wnt signaling, a genus of inhibitors of SMAD signaling, a genus of inhibitors of the Fibroblast growth factor receptor (FGFR) family signaling, a genus of inhibitors of Notch signaling, a genus of derivatives of SB431542, a genus of compounds that lower glycogen synthase 3β expression/activity/signaling, a genus of CHIR99021 derivatives, a genus of LDN193189 derivatives, a genus of SU5402 derivatives, and a genus of N-[N-(3,5-Difluorophenacetyl)-L-alanyl]-S-phenlyglincine t-butyl ester (DAPT) derivatives. As the inhibitors/activators are not limited to specific protein-protein interactions and instead refer generically to the entire signaling pathway the claims encompass the inhibition and/or activation of ANY aspect of the signaling pathway, including all downstream activity following ligand-receptor binding. Additionally, the genera of activators/inhibitors include compositions yet to be discovered and mechanistically defined. 
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete Specification page 29, lines 26-29). Similarly, the specification defines “activator” as referring to any compounds that increase, induce, stimulate, activate, facilitate, or enhance activation of the signaling function of the molecule or pathway (Specification page 30, lines 22-24). Each of the examples given for possible compounds (i.e. siRNA, antibody, etc.) are an entire genus of structurally distinct molecules in of themselves. For example, a siRNA compound consist of RNA while a peptide or petidomimetic consist of amino acids. As such, the specification fails to teach a core, unifying structure for the inhibitors/activators of each respective genus of inhibitor and/or activator.
Additionally, the specification only provides the complete structure of a single species for the genera of TGFβ/Activin-Nodal signaling inhibitors, Wnt signaling activators, and compounds that lower GSK3β. Furthermore, the specification teaches two species of SMAD signaling inhibitors (one of which is also the TGFβ/Activin-Nodal signaling inhibitor), FGFR family signaling inhibitors, and Notch signaling inhibitors. The species are as follows: SB431542 (TGFβ/Activin-Nodal inhibitor, also considered a SMAD signaling inhibitor), LDN193189 (SMAD inhibitor), CHIR99021 (GSK3β inhibitor/Wnt activator), SU5402 (FGFR inhibitor), PD 173074 (FGFR inhibitor), DAPT (Notch inhibitor), and DAPT-BpB (Notch inhibitor, DAPT derivative) (Specification page 7; pages 36-41; pages 71-74; Figs. 1a and 2a). However, each of the claimed genera of inhibitors/activators encompass a large number of compounds. For example, SMAD signaling occurs via the activation of TGF-β receptor complexes that encompasses both type I and type II receptors, of which seven and five distinct receptors have been identified, respectfully (Blank et al. 2011). Each ligand of the TGF-β superfamily generally signals through a specific combination of these receptors and leads to the phosphorylation of SMAD proteins, of which eight members are known in mammals (Blank et al. 2011). Phosphorylation of SMADs leads to structural changes allowing their Blank et al. 2011). Following translocation into the nucleus, SMADs can cooperate with additional transcriptional co-regulators and modify gene transcription (Blank et al. 2011). A simplified cartoon showing some aspects of the SMAD signaling pathways is presented below (Blank et al. 2011). The genus of possible SMAD signaling inhibitors is extremely large as it encompasses any inhibitor, that can target any portion of the SMAD signaling pathway including ligand sequestration, ligand binding, receptor activation, kinases involved in SMAD phosphorylation, proteins involved in SMAD translocation, transcription factors, and any regulators of SMAD gene and/or protein expression. Furthermore, each potential protein or component of the SMAD signaling pathway may be targeted by numerous structurally distinct compositions, and is therefore not limited to a single, unifying structure. The same reasoning applies to TGFβ/Activin-Nodal signaling inhibitors, Wnt activators, FGFR family signaling inhibitors, and Notch inhibitors, each of which encompass entire signaling pathways with numerous points of possible inhibition that could be targeted by numerous structurally distinct compounds. Regarding derivatives of SB431542, LDN193189, CHIR99021, SU5402, and DAPT, the specification fails to teach the core structure of these compounds required to carry out their respective functions. As such, an artisan of ordinary skill would not know which aspects of these compounds could be altered while retaining their function, and by extension could not envision the derivatives of each respective compound. Therefore, the description of the complete structure for one or two species of each respective genera is not sufficient to describe the diverse genera of inhibitors, activators, and derivatives claimed. 

    PNG
    media_image1.png
    560
    610
    media_image1.png
    Greyscale

Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features, and functional attributes that would distinguish different members of the claimed genus. Regarding TGFβ/Activin-Nodal signaling inhibitors and derivatives of SB431542, the specification teaches that SB431542 inhibits TGFβ/Activin-Nodal signaling (Specification page 36-37, bridging paragraph). However, by definition, all TGFβ/Activin-Nodal signaling inhibitors will be capable of this function. Therefore, such a functional limitation cannot be an identifying characteristic for this diverse genus. Additionally, as the structure-function relationship 
Regarding the genera of SMAD signaling inhibitors and derivatives of LDN193189, the specification teaches that a SMAD inhibitor may be LDN193189 and describes the structure of this molecule (Specification pages 38-39, bridging paragraph). Additionally, the specification teaches that LDN193189 is a small-molecule inhibitor of ALK2, ALK3, ALK6, protein tyrosine kinase (PTK), ALK1 families, and ALK 3 families, which leads to inhibition of downstream signals including those mediated by SMADS and bone morphogenetic proteins (BMPs) (Specification page 39, lines 1-8). The acronym for ALK is not defined in the specification but is utilized in the art to indicate Activin-like receptor kinases. However, the specification fails to teach the core structure of SMAD signaling inhibitors or LDN193189 that are required for carrying out this function. Furthermore, as discussed above, SMAD signaling pathways are not limited to the signaling/activation of ALK2, ALK3, ALK6, protein tyrosine kinase (PTK), ALK1 families, and ALK 3 families, but include the entire signaling pathways. Therefore, such a functional limitation cannot be an identifying characteristic for the diverse genus of SMAD signaling inhibitors or derivatives of LDN193189. 
Regarding the genera of Wnt activators, compounds that lower GSK3β expression/activity/signaling, and derivatives of CHIR99021, the specification teaches that the Wnt activator CHIR99021 functions by inhibiting GSK3β (Specification page 38, lines 1-5). However, the specification fails to teach the structure-function relationship between CHIR99021 and Wnt activation/GSK3β inhibition. Additionally, the genus of Wnt activators is not limited to inhibitors of GSK3β, but includes any aspect of the Wnt 
Regarding the genera of FGFR family signaling inhibitors and derivatives of SU5402, the specification teaches that SU5402 and PD173074 and are inhibitors of FGFR family signaling (Specification page 39, lines 28-28; page 40, lines 1-8). However, by definition, all inhibitors of FGFR family signaling will be capable of carrying out this function. Therefore, such a functional limitation cannot be a distinguishing characteristic of the diverse genus of FGFR family signaling inhibitors. Additionally, the specification fails to teach the structure-function relationship between SU5402 and PD173074 that are necessary for carrying out the function of inhibiting FGFR family signaling. Therefore, such a functional limitation cannot be an identifying characteristic of the diverse genera of FGFR family signaling inhibitors and derivatives of SU5402.
Regarding the genera of Notch signaling inhibitors and derivatives of DAPT, the specification teaches that DAPT, and the DAPT derivative, DAP-BpB), function as Notch signaling inhibitors (Specification pages 40-41, bridging paragraph). However, the specification fails to teach the structure-function relationship between these compounds and the inhibition of Notch signaling. Additionally, by definition all Notch signaling inhibitors will be capable of inhibiting some aspect of Notch signaling. Therefore, such a functional limitation cannot be an identifying characteristic for the diverse genera of Notch signaling inhibitors or DAPT derivatives.
In conclusion, applicants disclosure of one or two species for the diverse genera of TGFβ/Activin-Nodal signaling inhibitors, Wnt signaling activators, SMAD signaling inhibitors, FGFR family signaling Rather, the instant specification provides written support for practicing a method of differentiating stem cells with the following activators/inhibitors: SB431542 (TGFβ/Activin-Nodal inhibitor, also considered a SMAD signaling inhibitor), LDN193189 (SMAD inhibitor), CHIR99021 (GSK3β inhibitor/Wnt activator), SU5402 (FGFR inhibitor), PD 173074 (FGFR inhibitor), DAPT (Notch inhibitor), and DAPT-BpB (Notch inhibitor, DAPT derivative). Thus it is concluded that the written description requirement is not satisfied for the claimed broad genus.

Claims 1-22 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
An in vitro method for inducing the differentiation of human embryonic stem cells into sensory neuron-like cells, comprising:
a) culturing human embryonic stem cells in the presence of an inhibitor of transforming growth factor-β (TGFβ) and/or Activin-Nodal signaling, or one or two inhibitors of small mothers against decapentaplegic (SMAD) signaling from day 0 until day 5, 6, 7, 8, 9, 10, 11, or 12, and
b) adding an activator of wingless (Wnt) signaling to the culture at a concentration of 0.1µM to 2.5µM from day 0 or day 2 until day 4, 5, 6, 7, 8, 9, 10, 11, or 12, and
c) adding an inhibitor of fibroblast growth factor receptor (FGFR) family signaling and an inhibitor of Notch signaling to the culture from day 2 until day 11 or day 12,

	wherein the inhibitor of TGFβ and/or Activin-Nodal signaling is SB431542 and the one or two inhibitors of SMAD signaling are SB431542 and/or LDN193189, 
	wherein the activator of Wnt signaling is CHIR99021,
	wherein the inhibitor of FGFR family is SU5402 and the inhibitor of Notch is N-[(3,5-Difluorophenyl)acetyl]-L-alanyl-2-phenyl]glycine-l,l-dimethylethyl ester; LY-374973, N-[N-(3,5-Difluorophenacetyl)-L-alanyl]-S-phenylglycine t-butyl ester (DAPT), and
	wherein said culturing results in the formation of sensory neuron-like cells that express one or more proprioceptor markers; and

a) culturing human embryonic stem cells in the presence of an activator of Wnt signaling and either an inhibitor of TGFβ and/or Activin-Nodal signaling, or an inhibitor of SMAD signaling from day 0 through day 12,
b) adding a bone morphogenetic protein (BMP) to the culture from day 0 until day 1, and
c) adding an inhibitor of FGFR family signaling and an inhibitor of Notch signaling to the culture from day 2 until day 12,
	wherein day 0 is determined by either the addition of the activator of Wnt signaling, the addition of the inhibitor of TGFβ and/or Activin-Nodal signaling, or the addition of the inhibitor of SMAD signaling,
	wherein the activator of Wnt signaling is CHIR99021,
	wherein the inhibitor of TGFβ and/or Activin-Nodal signaling, as well as the inhibitor of SMAD signaling, is SB431542, 

	wherein said culturing results in the formation of sensory neuron-like cells that express one or more proprioceptor markers.
	
does not reasonably provide enablement for
An in vitro method for inducing the differentiation of ANY stem cells from ANY species into ANY cell type that expresses one or more proprioceptor markers by contacting said stem cells with ANY number of inhibitors of TGFβ/Activin-Nodal signaling and ANY number of activators of Wnt signaling alone, or in combination with, ANY number of inhibitors of SMAD signaling, Notch signaling, and FGFR signaling,
Wherein said contacting with inhibitors of TGFβ/Activin-Nodal signaling, SMAD signaling, FGFR signaling, and Notch signaling occurs for ANY period of time, or
Wherein said contacting with an activator of Wnt occurs for ANY period of time as long as it is within four days of the cells being in contact with an inhibitor of TGFβ/Activin-Nodal signaling.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-22 and 25-26 encompass a method(s) for differentiating ANY stem cells from ANY species by culturing said stem cells in the presence of ANY number of inhibitors of TGFβ/Activin-Nodal signaling, SMAD signaling, Notch signaling, and FGFR signaling, ANY number of Wnt activators, and ANY BMP for ANY period of time, as long as contacting said stem cells with an activator of Wnt signaling occurs within four days of contacting said stem cells with an inhibitor of TGFβ/Activin-Nodal signaling. The specification defines “stem cells” as any cell with the ability to divide for an indefinite periods in culture and to give rise to specialized cells (Page 31, lines 3-5). Therefore, the term “stem cell” encompasses not only pluripotent stem cells, but all adult stem and/or progenitor cells, including liver stem cells, pancreatic stem cells, bone stem cells, vascular stem cells, mesenchymal stem cell, adipose stem cells, and other non-pluripotent stem cells. The claims also include the differentiation of ANY stem cell into ANY cell type, as long as they express one or more proprioceptor marker. Additionally, as the claimed inhibitors/activators target cell signaling pathways and not specific protein-protein interactions or specific aspects of a signaling pathway, the claims encompass utilizing inhibitors that can target ANY aspect of the above signaling pathways and activators that can activate ANY aspect of Wnt signaling. The claims as written are broad.
Nature of the invention- The specification teaches two methods for the differentiation of pluripotent stem cells into sensory-neuron like cells (Specification pages 72-74). In the first method, neural differentiation was induced by plating human embryonic stem cells on Matrigel coated dishes and allowed to grow to 100% confluency (Specification page 72, lines 21-31).  Cells were then cultured in Specification page 72, lines 21-31; Fig. 1a). Proprioceptor induction was initiated by the addition of 1.5µM CHIR99021 (a GSK3β inhibitor/ Wnt activator), 10µM SU5402 (inhibitor of FGFR family signaling), and 10µM DAPT (inhibitor of Notch signaling) from days 2 through day 11 (Specification page 72, lines 21-31; Fig. 1a). These teachings suggests that the addition of all three inhibitors, CHIR99021, SU5402, and DAPT, are required for the induction of proprioceptor marker expression (i.e. differentiation towards proprioceptive sensory neuron-like cells). On day 13 the cells were detached and half were stained for the markers TrkA, TrkB, and TrkC, indicative of nociceptors (Specification page 5, lines 23-24), mechanoreceptor (Page 5, lines 25-26), and proprioceptors (Page 5, lines 19-20), respectfully. At day 13 both mechanoreceptor and proprioceptor markers could be detected (Page 72, line 31; Page 73, lines 1-5; Fig. 1b).  The other half of the cells were then replated and cultured in the presence of 20ng/mL BDNF, 20 ng/mL GDNF, 25 ng/mL β-NGF, and 100 µg/mL Primocin (Specification page 73, lines 10-12). On day 20, the cells were again detached and half were stained as described previously (Page 73, lines 5-24). On day 20 about 85% of the cells stained positive for TrkC and 50% for TrkB (Page 73, lines 5-24; Fig. 1C). 
In the second method, stem cells were cultured in an E8/E6 medium (Page 73, line 25). To induce differentiation, the medium was supplemented with 600nM of CHIR99021 (Wnt activator) and 1mg/mL BMP4 on day 0 through day 1, 10 nM SB431542 (SMAD signaling inhibitor) on days 0 through day 12, and 1.5 µM of CHIR99021, 5 µM of SU5402, and 5 µM DAPT on days 2 through day 12 (Page 73, lines 25-30; Fig. 2a). From day 12 onward the medium was changed to a N2 differentiation medium supplemented with B-27, BDNF, GDNF, β-NGF, and RA (Pages 73-74; Fig. 2a). On days 20 and 30 the differentiated cells demonstrated similar levels of TrkA, TrkB, and TrkC, indicating the presence of all three subtypes of sensory neuronal cells (Pages 73-74; Fig. 3B). 
ANY stem cells from ANY species into ANY cell type that expresses a proprioceptor marker. Additionally, the differentiation of pluripotent stem cells is highly unpredictable, as discussed for the state of the art below. Directed differentiation into specific cell types and lineages requires a unique combination of signals at specific time points during differentiation. For example, the teachings of the above specification suggests that, following the inhibition of SMAD signaling from days 0-2, simultaneous inhibition of Notch and FGFR signaling, in addition to the activation of Wnt signaling, is required from days 2- 12 to induce differentiation into a cell expressing a proprioceptor markers. As such, the specification suggests that culturing pluripotent stem cells in the presence of an inhibitor of TGFβ/Activin-nodal signaling and an activator of Wnt signaling alone is not sufficient to induce differentiation into a cell expressing proprioceptor marker. Therefore, while the specification describes a method utilizing a specific combination of inhibitors and activators at specific time points to induce differentiation of human embryonic stem cells towards cells expressing a proprioceptor marker, it is unpredictable whether deviating from these teachings would still achieve the same result. Additionally, there are species specific differences in the initiation of pluripotent stem cell differentiation programs, as discussed for the state of the art below. As such, it is unpredictable whether non-human pluripotent stem cells would be capable of differentiation into a proprioceptor marker-expressing cell when prepared according to the claimed method. Furthermore, because of the specificity of pluripotent stem cell differentiation, it is unpredictable whether using additional inhibitors and activators, which may target different downstream signaling events, would alter the differentiation programs. 
	State of the prior art- The state of the art teaches that pluripotent stem cells, such as embryonic stem cells (ESC), can differentiate into virtually any differentiated cell type (Murry and Keller. 2008). Murry and Keller. 2008). The art teaches that the differentiation of embryonic stem cells into a specific lineage requires a unique combination of growth factors and cell signals (Murry and Keller. 2008). For example, differentiation of ESCs into the Ectoderm germ layer requires inhibition of bone morphogenetic protein (BMP), Wnt, and Activin signaling, while differentiation of ESCs into the mesoderm germ layer requires signaling via these same components (Murry and Keller. 2008). 

    PNG
    media_image2.png
    1220
    993
    media_image2.png
    Greyscale


Stimulation with retinoic acid and inhibition of sonic hedgehog pathway (SHH),
Subsequent incubation with fibroblast growth factor 10 (FGF10),
Subsequent inhibition of Notch,
and lastly incubation with nicotinamide and FGF2 (Murry and Keller. 2008).
Similarly complex differentiation methods are required for the guided differentiation of induced pluripotent stem cells (iPSCs) (Shi et al. 2012; Chatterjee et al. 2015; Yang et al. 2016). Together, this suggests that the differentiation of pluripotent stem cells into distinct lineages requires a unique and very specific combination of cell signals and is therefore highly unpredictable. 
	Regarding differentiation towards neural lineages, the state of the art teaches that inhibition of SMAD signaling via two inhibitors, Noggin and SB431542, was sufficient to induce rapid and complete neural conversion in greater than 80% of human embryonic stem cells (Chambers et al. 2009). Similar findings were also observed for human induced pluripotent stem cells (iPSCs) (Chambers et al. 2009). The cells produced by dual SMAD inhibition expressed markers characteristic of neural crest stem cells (NCS) and rosette neural stem cells (R-NS) (Chambers et al. 2009). Interestingly, differentiation into NCS-like and R-NS-like cells could be skewed by altering the initial plating density, with higher cell densities skewing differentiation towards NSC-like cells (Chambers et al. 2009). Having established a differentiation program for the formation of NCS-like and R-NS-like cells, additional candidate compounds were screened for their ability to induce differentiation of human pluripotent stem cells (hPSCs) into postmitotic neurons (Chambers et al. 2012, Reference 13 of the IDS filed 12/18/2018). The art teaches that the combination of three small molecules, SU5402, CHIR99021, and DAPT (together referred to as 3i for three inhibitors), added on day two of differentiation with LDN-193189 and Chambers et al. 2012). However, no single factor alone could yield high numbers of TUJ1 positive cells (indicative of postmitotic neurons) (Chambers et al. 2012). Pluripotent stem cells differentiated according to this method primarily expressed markers identified as nociceptor markers (Chambers et al 2012). However, shorter exposure to CHIR99021 (Wnt activator/GSK3β inhibitor) led to higher levels of expression of markers associated with proprioceptors and mechanoreceptors (Chambers et al. 2012). Together, this indicates not only is the specific combination of cell signaling pathway inhibitors/activators for determining cell fate, but also the duration of exposure to said inhibitors and activators. 
	Regarding the use of pluripotent stem cells from other species, the state of the art teaches that human and mouse pluripotent stem cells display significant differences in their transcriptional networks and signaling pathways with respect to lineage development (Schnerch et al. 2010). For this reason, the art teaches that any differentiation strategies using small molecules should be informed or validated by human pluripotent stem cell lines (Schnerch et al. 2010). As such, it is unpredictable whether pluripotent stem cells from other species, such as mice, would differentiate to lineage specific cells according to the same differentiation methods.
	Regarding the use of other human stem cells, it was well known in the prior art that stem cells become more restricted in their differentiation capabilities as they progress towards specific cell lineages (Department of Health and Human Services. 2001). For example, neural stem cell lineages are restricted to differentiation down neural lineage pathways while skeletal muscle stem cells are restricted to skeletal muscle lineages (Department of health and Human Services. 2001). Additionally, the state of the art fails to provide any specific or predictable guidance for the differentiation of non-human pluripotent stem cells into differentiated cells expressing a proprioceptor marker. Thus, the state 
	Regarding stem cell differentiation into any cell expressing a proprioceptor marker, the instant specification teaches that proprioceptor markers include markers such as TrkC (also known as NTRK3) (Page 5, lines 19-20). However, TrkC expression is not limited to proprioceptive or sensory neurons, but has been demonstrated to be expressed in murine caridomyocytes and fibroblasts (Aridgides et al. 2013). Similarly, RUNX3, also identified by the specification as a proprioceptor marker (Page 5, lines 19-20), was demonstrated to be expressed in other cell types, such human and mouse gastrointestinal tract epithelium (Ito et al. 2009). However, the state of the art and the instant specification teach that the combination of small molecules utilized for human pluripotent stem cell differentiation only resulted in the formation of cells of the neuronal lineage (Chambers et al. 2009, Chambers et al. 2012). As such, the state of the art and the instant specification fail to teach that the claimed method can produce any cell type expressing a proprioceptor marker.
	In summary, the state of the art teaches that the directed differentiation of pluripotent stem cells is highly unpredictable and varies across different species. Additionally, the state of the art teaches that differentiation of human embryonic and induced pluripotent stem cells into specific neuronal lineages requires both a unique combination of activators/inhibitors of several cell signaling pathways, as well as appropriate timing for the addition of each activator/inhibitor, to direct differentiation towards specific lineages. Furthermore, the state of the art teaches that other stem cell types, such as adult tissue stem cells, are more restricted in their differentiation capabilities and it is therefore unpredictable whether they could be differentiated according to the claimed method. Lastly, the state of the art teaches that the markers used to identify proprioceptive neurons are not limited to this cell type, but are also expressed by non-CNS cells that were not shown to be present during directed differentiation according to the claimed method or similar methods. 
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-12, 14-21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chambers et al. Nat Biotechnol 2012;30(7):715-720 (hereinafter referred to as Chambers et al, Reference 13 of the IDS filed 12/18/2018).
Regarding claims 1 and 25-26- Chambers et al teaches a method of differentiating human pluripotent stem cells (both embryonic and induced pluripotent stem cells) into neurons by culturing the cells (i.e. contacting them) with a combination of five small molecule pathway inhibitors (Abstract). They teach that to inhibit SMAD signaling LDN-193189 (SMAD signaling inhibitor) and SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) were added to the culture medium from days 0-5 (Materials and Methods, Neural and nociceptor induction). Additionally, Chambers et al teaches that the Wnt activator CHIR99021 was added to the culture on days 2 through 10 of differentiation at a concentration of 3µM (Materials and Methods, Neural and nociceptor induction). Chambers et al also teaches that in optimizing the culture conditions the human pluripotent stem cells were cultured in the presence of LDN-193189, SB431542, and CHIR99021 from days 0 through 10 (Supplementary figure 1a). As discussed for the 112(b) rejection above, the specification fails to provide a specific, limiting definition for the term “about”. Therefore, the examiner interprets the concentration of 3µM to be “about” 2.5µM. Additionally, the examiner interprets the culture of human pluripotent stem cells in the presence of SB431542 from days 0-5 or 0-10 and CHIR99021 from days 2 through 10 or days 0-10 to be “about 12 days” and “about 10 days”, respectfully. Lastly, Chambers et al teaches that when the differentiating cells were exposed to CHIR99021 from days 2-4 or 2-8 that they demonstrated increasing expression of the proprioceptor marker NTRK3 (i.e. Trkc) (Supplementary figure 12; Page 4, last sentence of the first paragraph). 
Regarding claim 2- Chambers et al teaches that in optimizing the cell culture conditions for differentiation that CHIR99021 was added to the culture of pluripotent stem cells on day 0 in combination with LDN-193189 and SB431542 (Supplementary figure 1).
Regarding claim 7- Chambers et al teaches that human pluripotent stem cells were cultured (i.e. contacted) in the presence of SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) from days 0-10 and CHIR99021 (an activator of Wnt signaling) from days 2-10 (Supplementary figures 1 and 2; Materials and methods- Neural and nociceptor induction). As discussed for the 112(b) rejection above, the specification does not provide a specific, limiting definition for the term “about”. Therefore, the examiner interprets culture in the presence of SB431542 from days 0-10 to be “about” 12 days and CHIR99021 from days 2-10 to be “about” 10 days.
Regarding claim 8- Chambers et al teaches that the Wnt activator CHIR99021 was added to the culture on days 2 through 10 of differentiation at a concentration of 3µM (Materials and Methods, Neural and nociceptor induction). As discussed for the 112(b) rejection above, the specification does not provide a specific, limiting definition for the term “about”. Therefore, the examiner interprets 3µM to be “about” 1.5µM.
Regarding claims 9 and 10-Chambers et al teaches that to inhibit SMAD signaling an effective amount of LDN-193189 (SMAD signaling inhibitor) and SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) was added to the culture medium from days 0-5 (Materials and Methods, Neural and nociceptor induction).
	Regarding claim 11- Chambers et al teaches that an effective amount of SU5402 (an inhibitor of FGFR family signaling) was added to the culture on days 2 through 10 of differentiation (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction).
	Regarding claim 12- Chambers et al teaches that an effective amount of DAPT (an inhibitor of Notch signaling) was added to the culture on days 2 through 10 of differentiation (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction).
	Regarding claim 14- Chambers et al teaches that the use of SB43154 in their differentiation method (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction). Additionally, Chambers et al teaches that CHIR99021, employed in their differentiation method, can act as a Wnt agonist by selectively inhibiting GSK-3β stabilizing β-catenin (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction).
	Regarding claim 15-Chambers et al teaches the use of CHIR99021 as a Wnt agonist (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
	Regarding claim 16- Chambers et al teaches the use of LDN193189 as a SMAD inhibitor (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
	Regarding claim 17- Chambers et al teaches the use of SU5402 as an FGFR family signaling inhibitor (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
	Regarding claim 18- Chambers et al teaches the use of DAPT as a Notch signaling inhibitor (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
	Regarding claims 19 and 20- Chambers et al teaches the differentiation of human embryonic and induced pluripotent stem cells (Introduction, paragraph 01; Materials and methods- cells and culture conditions; Materials and methods- Neural and nociceptor induction).
	Regarding claim 21- Chambers et al teaches that the differentiated cells expressed NTRK3 (i.e. TrkC) (Supplementary figure 12; Page 4, last sentence of the first paragraph). Furthermore, as the human pluripotent stem cells of Chambers et al were differentiated according to the same method as that claimed, any cells produced by such a method will have the same phenotype.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 7-12, 14-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. Nat Biotechnol 2012;30(7):715-720 (hereinafter referred to as Chambers et al, Reference 13 of the IDS filed 12/18/2018) in view of Menendez et al. Proc Natl Acad Sci. 2011;108(48):19240-5 (hereinafter referred to as Menendez et al) and WO2011149762 (2011) Studer et al. (hereinafter referred to as Studer et al, Reference 7 of the IDS filed 12/18/2018).
Regarding claims 1 and 25-26- Chambers et al teaches a method of differentiating human pluripotent stem cells (both embryonic and induced pluripotent stem cells) into neurons by culturing the cells (i.e. contacting them) with a combination of five small molecule pathway inhibitors (Abstract). They teach that to inhibit SMAD signaling LDN-193189 (SMAD signaling inhibitor) and SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) were added to the culture medium from days 0-5 (Materials and Methods, Neural and nociceptor induction). Additionally, Chambers et al teaches that the Wnt activator CHIR99021 was added to the culture on days 2 through 10 of differentiation at a concentration of 3µM (Materials and Methods, Neural and nociceptor induction). Lastly, Chambers et al teaches that the differentiating cells expressed proprioceptor markers such as NTRK3 (TrkC) and RUNX3, and that such expression increased during time in culture (Supplementary figures 11 and 12; Page 4, last sentence of the first paragraph). 
Regarding claim 2- Chambers et al teaches that the five small molecule inhibitors were added on different days in approximately 400 different combinations to optimize differentiation conditions (Supplementary figure 1). In optimizing the cell culture conditions Chambers et al teaches that Supplementary figure 1). Additionally, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date, to optimize the culture conditions for directed differentiation of human pluripotent stem cells towards a neuronal lineage by trying different days for contact with inhibitors/activators. One of ordinary skill in the art would be motivated to do so to find ideal conditions for pluripotent stem cell differentiation. One of ordinary skill in the art would have a reasonable expectation of success as the use of the same inhibitors were known for the same method, and Chambers et al demonstrates that methods for the optimization of such conditions were feasible prior to the effective filing date of the claimed invention.
Regarding claim 7- Chambers et al teaches that human pluripotent stem cells were cultured (i.e. contacted) in the presence of SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) from days 0-10 and CHIR99021 (an activator of Wnt signaling) from days 2-10 (Supplementary figures 1 and 2; Materials and methods- Neural and nociceptor induction). 
Regarding claim 8- Chambers et al teaches that the Wnt activator CHIR99021 was added to the culture on days 2 through 10 of differentiation at a concentration of 3µM (Materials and Methods, Neural and nociceptor induction). 
Regarding claims 9 and 10-Chambers et al teaches that to inhibit SMAD signaling an effective amount of LDN-193189 (SMAD signaling inhibitor) and SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) was added to the culture medium from days 0-5 (Materials and Methods, Neural and nociceptor induction).
	Regarding claim 11- Chambers et al teaches that an effective amount of SU5402 (an inhibitor of FGFR family signaling) was added to the culture on days 2 through 10 of differentiation (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction).
	Regarding claim 12- Chambers et al teaches that an effective amount of DAPT (an inhibitor of Notch signaling) was added to the culture on days 2 through 10 of differentiation (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction).
	Regarding claim 13- Chambers et al teaches a method of differentiating human pluripotent stem cells (both embryonic and induced pluripotent stem cells) into neurons by culturing the cells (i.e. contacting them) with a combination of five small molecule pathway inhibitors (Abstract). The five small molecule pathway inhibitors are SB431542 (a TGFβ/Activin-Nodal signaling inhibitor), LDN-193189 (a SMAD signaling inhibitor), CHIR99021 (a Wnt activator), SU5402 (an FGFR family signaling inhibitor), and DAPT (a Notch signaling inhibitor) (Introduction, paragraph 01; Materials and Methods, Neural and nociceptor induction). Chambers et al teaches that SB431542 and LDN-193189 were included in the differentiation medium from days 0-5, and that CHIR99021, SU5402, and DAPT were included in the differentiation medium from days 2-10 (Materials and Methods, Neural and nociceptor induction).
	Regarding claim 14- Chambers et al teaches that the use of SB43154 in their differentiation method (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction). Additionally, Chambers et al teaches that CHIR99021, employed in their differentiation method, can act as a Wnt agonist by selectively inhibiting GSK-3β stabilizing β-catenin (Introduction, paragraph 01; Materials and methods, Neural and nociceptor induction).
	Regarding claim 15-Chambers et al teaches the use of CHIR99021 as a Wnt agonist (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
	Regarding claim 16- Chambers et al teaches the use of LDN193189 as a SMAD inhibitor (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
	Regarding claim 17- Chambers et al teaches the use of SU5402 as an FGFR family signaling inhibitor (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
Regarding claim 18- Chambers et al teaches the use of DAPT as a Notch signaling inhibitor (Introduction, paragraph 01; Materials and Methods, neural and nociceptor induction).
	Regarding claims 19 and 20- Chambers et al teaches the differentiation of human embryonic and induced pluripotent stem cells (Introduction, paragraph 01; Materials and methods- cells and culture conditions; Materials and methods- Neural and nociceptor induction).
	Regarding claim 21- Chambers et al teaches that the differentiated cells expressed NTRK3 (i.e. TrkC) (Supplementary figure 12; Page 4, last sentence of the first paragraph). Furthermore, as the human pluripotent stem cells of Chambers et al were differentiated according to the same method as that claimed, any cells produced by such a method will have the same phenotype.
	While Chambers et al teaches that human pluripotent stem cells (both embryonic and induced pluripotent) were contacted with one more activators of Wnt signaling a concentration of “about” 0.1µM to “about” 2.5µM, as well as “about” 1.5µM, Chambers et al fails to teach contacting the cells with an activator of Wnt signaling at a concentration of 0.1µM to 2.5µM (claim 1) or 1.5µM (Claim 8). Additionally, while Chambers et al teaches contacting the population of human pluripotent stem cells with one or more inhibitors of TGFβ/Activin-Nodal signaling for “at least about” 12 days, and one or more activators of Wnt signaling for “at least about” 10 days, Chambers et al fails to teach contacting the cells with an inhibitor of TGFβ/Activin-Nodal signaling and an activator of Wnt signaling for 12 days and 10 days, respectfully (Claims 7 and 25-26). Lastly, while Chambers et al teaches a method of differentiating human pluripotent stem cells by contacting them with an inhibitor of TGFβ/Activin-Nodal signaling, an inhibitor of SMAD signaling, an activator of Wnt signaling, an inhibitor of FGFR family signaling, and an inhibitor of Notch signaling, they fail to teach where the period of contacting human pluripotent stem cells was from days 0-11 for TGFβ/Activin-Nodal and SMAD signaling inhibitors, and days 2-11 for a Wnt signaling activator, a FGFR family signaling inhibitor, and a Notch signaling inhibitor (Claim 13). 
Regarding claims 1, 7-8, 13, and 25-26- Menendez et al teaches that efficient methods for the generation of neuronal precursor cells using two SMAD signaling inhibitors, Noggin and SB431542, were known in the art (Introduction, paragraph 02). However, such methods generated low amounts of neural crest stem cells and required enrichment via cell-sorting techniques (Abstract; Introduction, paragraph 02). Neural crest cells give rise to the peripheral nervous system (which includes sensory neurons), connective and skeletal cranial tissues, melanocytes, and valves of the heart (Introduction, paragraph 01). They teach that the limitations of current approaches for the generation of neural crest cells severely limit their utility in scale up applications for tissue engineering, regenerative medicine, and drug-screening applications (Introduction, paragraph 02). They teach that Wnt signaling was known to be involved in neural crest development in vivo and, as such, investigated the use of activators of Wnt signaling to drive human embryonic stem cell differentiation in vitro (Introduction, paragraph 03). Menendez et al found that simultaneous inhibition of SMAD signaling, via SB431542 and Noggin, and activation of Wnt signaling, via BIO (a GSK3 inhibitor) from days 0-11 of differentiation led to the specification of neural crest stem cells (Abstract; Introduction, paragraph 03; Results, Activation of the Wnt pathway redirects neural progenitors towards a neural crest fate; Discussion, pages 19244-19245; Materials and Methods- Neuroprogenitor Cell, Neural Crest, and Mesenchymal cell Differentiation).
	Studer et al, like Chambers et al, teaches a method for the directed differentiation of human pluripotent stem cells towards postmitotic neurons (such as nociceptors)(Abstract). They teach that neuronal precursor cells utilized for their method were generated by using two SMAD signaling inhibitors, SB431542 and LDN-193189 (Referred to as LSB) (Specification, page 39). Studer et al teaches that candidate small molecules were screened under approximately 400 conditions in order to find combinations that accelerate the acquisition of postmitotic neuron markers from human embryonic stem cells (Page 40, lines 21-24). They found that the ideal combination of three small molecules included SU5402 (FGFR family signaling inhibitor), CHIR99021 (Wnt signaling activator), and DAPT (Notch (Page 41, lines 27-32). They teach that in one embodiment the human pluripotent stem cells were treated with LSB from days 0-5 and with 3i from days 2-10 (Fig. 1). Importantly, Studer et al teaches that in practicing the claimed method CHIR99021 can be used at a concentration of 0.3-100µM (Page 43, lines 5-11).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of differentiating human pluripotent stem cells taught by Chambers et al to try different durations of time in which the cells were exposed to inhibitors of TGFβ/Activin-Nodal, SMAD, FGFR, and Notch signaling, as well as the duration of exposure to a Wnt activator, in order to optimize the directed differentiation method. One of ordinary skill in the art would have been motivated to do so to improve differentiation towards specific neural lineages, as taught by Chambers et al, Menendez et al, and Studer et al. One of ordinary skill would have a reasonable expectation of success as Chambers et al, Menendez et al, and Studer et al all teach the use of the claimed inhibitors and activators for the differentiation of human pluripotent stem cells towards neuronal lineages, and both Chambers et al and Studer et al teach that conditions for guided differentiation can be optimized by looking at different combinations of these inhibitors, as well as their duration of use (Page 40, lines 21-24 of Studer et al; Supplementary figure 1 of Chambers et al). Additionally, it would have been prima facie obvious to one of ordinary skill to include using a Wnt signaling activator at a concentration of 0.1µM to 2.5µM or less than 1.5µM. One of ordinary skill in the art would have been motivated to do so to use a concentration of a Wnt activator known to promote differentiation towards neuronal lineages, as taught by Studer et al. One of ordinary skill in the art would have a reasonable expectation of success as Studer et al teaches such concentrations are effective for the guided differentiation of human pluripotent stem cells to neuronal lineages.
It is noted by the examiner that, in general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  

As the general conditions for the guided differentiation of human pluripotent stem cells towards neuronal lineages were known in the art, it would be obvious to one of ordinary skills to improve on such conditions through routine optimization.
	
Claim 28 is rejected under 35 U.S.C. 103 as being as being unpatentable over WO2011149762 (2011) Studer et al. (hereinafter referred to as Studer et al, Reference 7 of the IDS filed 12/18/2018).
	Regarding claim 28- Studer et al teaches a method for the lineage specific differentiation of human pluripotent stem cells and a kit providing instructions to practice said method (Abstract; Page 4, lines 5-14). Studer et al teaches that the kit further comprises an effective amount of one or more inhibitors of TGFβ/Activin-Nodal signaling and one or more activators of Wnt signaling (Page 4, lines 5-14; Claims 1-18). Studer et al teaches that in practicing the claimed method CHIR99021 can be used at a concentration of 0.3-100µM (Page 43, lines 5-11).
	While Studer et al teaches a kit including a TGFβ/Activin-Nodal signaling inhibitor and a Wnt signaling activator, as well as the use of a Wnt signaling activator at a concentration of between 0.1µM to 2.5µM, they fail to explicitly state the Wnt signaling activator is included in a kit at this concentration (claim 28). 
	However, it would have been prima facie obvious, prior to the effective filing date of the claimed invention, to include an activator of Wnt signaling at a concentration of 0.1-2.5µM in the kit of Studer et al. One of ordinary skill in the art would be motivated to do so to include a Wnt signaling activator at a concentration effective for practicing the method of Studer et al. One of ordinary skill in the art would have a reasonable expectation of success as methods for producing specific concentrations of a small molecule or compound were routine in the art prior to the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-20, 25-26, and 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 19-27, and 33-34 of U.S. Patent No. 9453198 in view of Chambers et al. Nat Biotechnol 2012;30(7):715-720 (hereinafter referred to as Chambers et al, Reference 13 of the IDS filed 12/18/2018).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘198 patent discloses a kit comprising an inhibitor of TGFβ/Activin-Nodal signaling and an activator of Wnt signaling. Additionally, the ‘198 patent discloses a method of differentiating human pluripotent stem cells by culturing the cells in the presence of an inhibitor of TGFβ/Activin-Nodal signaling, SMAD signaling, Notch signaling, and FGFR family signaling, as well as an activator of Wnt signaling. 
	However, the ‘198 patent does not teach wherein the concentration of Wnt is 0.1-2.5µM or less than 1.5µM (claims 1 and 8), wherein contacting the stem cells with an  inhibitor of TGFβ/Activin-Nodal signaling occurs for at least about 12 days, and the activator of Wnt signaling occurs for at least about 10 days (Claims 7 and 25), wherein contacting the cells with the activator of Wnt signaling is about four days (claim 1) or about 1-4 days (claim 6) from the initial contact of cells with the inhibitor of TGFβ/Activin-Nodal signaling, wherein contacting the stem cells with inhibitors of TGFβ/Activin-Nodal and SMAD signaling occurs from days 0-11, and the contacting of stem cells with inhibitors of FGFR and Notch signaling, as well as an activator of Wnt signaling, are included from days 2 through day 11 (claim 13), or wherein the differentiated cells express a proprioceptor marker (claims 1 and 25).
	Chambers et al teaches a method of differentiating human pluripotent stem cells (both embryonic and induced pluripotent stem cells) into neurons, specifically nociceptor lineage, by culturing the cells (i.e. contacting them) with a combination of five small molecule pathway inhibitors (Abstract). They teach that the five small molecule inhibitors were added on different days in approximately 400 different combinations to optimize differentiation conditions (Supplementary figure 1). In optimizing the cell culture conditions Chambers et al teaches that CHIR99021 was added to the culture of pluripotent stem cells on day 0 in combination with LDN-193189 and SB431542 (Supplementary figure 1). Additionally, they teach that to inhibit SMAD signaling LDN-193189 (SMAD signaling inhibitor) and SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) were added to the culture medium from days 0-5 (Materials and Methods, Neural and nociceptor induction). Also, Chambers et al teaches that the Wnt activator CHIR99021 was added to the culture on days 2 through 10 of differentiation at a concentration of 3µM (Materials and Methods, Neural and nociceptor induction). Lastly, Chambers et al teaches that the differentiating cells expressed proprioceptor markers such as NTRK3 (TrkC) and RUNX3, and that such expression increased during time in culture (Supplementary figures 11 and 12; Page 4, last sentence of the first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of differentiating human pluripotent stem cells taught by the ‘198 by trying the combination of inhibitors/activators for different periods of time in prima facie obvious to one of ordinary skill to modify the kit of the ‘198 patent to include a Wnt signaling activator at an optimal concentration for the intended application, such as 0.1µM-2.5µM or less than 1.5µM. One of ordinary skill in the art would be motivated to do so to optimize the components of the kit for their intended use. One of ordinary skill in the art would have expected a reasonable chance of success as methods for creating specific concentrations of small molecules/compounds were routine in the art prior to the effective filing date of the claimed invention.
Claims 1-2, 6-20, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9-11, 13, 21-33 of copending Application No. 16014765  (reference application) in view of Chambers et al. Nat Biotechnol 2012;30(7):715-720 (hereinafter referred to as Chambers et al, Reference 13 of the IDS filed 12/18/2018). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘765 application discloses a method for the in vitro differentiation of human pluripotent stem cells (either induced pluripotent or embryonic stem cell), comprising contacting the stem cells with a first inhibitor of TGFβ/Activin-Nodal signaling, a second inhibitor of SMAD signaling, and an activator of Wnt signaling, wherein the initial contact of an activator of Wnt is no later than 4 days from the initial contact with the first inhibitor, is between 1 day and 4 days from the initial contact with the first inhibitor, or is 2 days from the initial contact with the first inhibitor. Additionally, the ‘765 discloses that the method further comprises contacting the cells with an inhibitor of FGFR family signaling and Notch 
	However, the ‘765 application does not teach wherein the concentration of Wnt is 0.1-2.5µM or less than 1.5µM (claims 1 and 8), wherein contacting the stem cells with an  inhibitor of TGFβ/Activin-Nodal signaling occurs for at least about 12 days, and the activator of Wnt signaling occurs for at least about 10 days (Claims 7 and 25), wherein contacting the stem cells with inhibitors of TGFβ/Activin-Nodal and SMAD signaling occurs from days 0-11, and the contacting of stem cells with inhibitors of FGFR and Notch signaling, as well as an activator of Wnt signaling, are included from days 2 through day 11 (claim 13), or wherein the differentiated cells express a proprioceptor marker (claims 1 and 25).
	Chambers et al teaches a method of differentiating human pluripotent stem cells (both embryonic and induced pluripotent stem cells) into neurons, specifically nociceptor lineage, by culturing the cells (i.e. contacting them) with a combination of five small molecule pathway inhibitors (Abstract). They teach that the five small molecule inhibitors were added on different days in approximately 400 different combinations to optimize differentiation conditions (Supplementary figure 1). In optimizing the cell culture conditions Chambers et al teaches that CHIR99021 was added to the culture of pluripotent stem cells on day 0 in combination with LDN-193189 and SB431542 (Supplementary figure 1). Additionally, they teach that to inhibit SMAD signaling LDN-193189 (SMAD signaling inhibitor) and SB431542 (a TGFβ/Activin-Nodal signaling inhibitor) were added to the culture medium from days 0-5 (Materials and Methods, Neural and nociceptor induction). Also, Chambers et al teaches that the Wnt activator CHIR99021 was added to the culture on days 2 through 10 of differentiation at a concentration of 3µM (Materials and Methods, Neural and nociceptor induction). Lastly, Chambers et al teaches that the differentiating cells expressed proprioceptor markers such as NTRK3 (TrkC) and RUNX3, and that Supplementary figures 11 and 12; Page 4, last sentence of the first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of differentiating human pluripotent stem cells taught by the ‘198 by trying the combination of inhibitors/activators for different periods of time in order to optimize the conditions for directed differentiation. One of ordinary skill in the art would have been motivated to do so to improve conditions for the directed differentiation of human pluripotent stem cells to specific neuronal lineages, as taught by Chambers et al. One of ordinary skill would have a reasonable expectation of success as Chambers et al teaches that methods for optimizing such culture conditions were known in the art prior to the effective filing date of the claimed invention and that they produced cells expressing a proprioceptor marker. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10, 14-15, 19-20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 3, 5, 13- 16, 18, and 21  of copending Application No. 16054071 (reference application).
Although, the claims at issue are not identical, they are not patentably distinct from each other because the ‘071 application discloses a method for differentiating human embryonic stem cells by contacting the cells with at least one inhibitor of TGFβ and/or Activin-Nodal signaling, at least one activator of BMP signaling for at least 2 days, and contacting the cells with an activator of Wnt signaling. The ‘071 application also discloses that the stem cells are contacted with an inhibitor of TGFβ and/or Activin-Nodal signaling for at least 12 days, that the stem cells are contacted with an inhibitor of TGFβ and/or Activin-nodal signaling and activator of BMP signaling at the same time, that the stem cells are contacted with an inhibitor of TGFβ and/or Activin-nodal signaling and activator of Wnt signaling at the 
	While the claims of the ‘071 application do not explicitly state the concentration of the Wnt activator, the claims of the ‘071 application are directed to any concentration of Wnt activator and thus encompass the claimed concentrations (the ‘071 is a genus of concentrations that encompasses the species of the instant application). Similarly, while the ‘071 does not specify the BMP activator is a BMP or BMP4, or the specific concentration of BMP, the genus of BMP activators and concentrations of the ‘071 application encompass those instantly claimed.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Statement by the Examiner
	Claims 3-6 and 22 are directed to the method of claim 1 further comprising contacting the cells with bone morphogenetic protein. Claim 1 is directed to the differentiation of stem cells by contacting said stem cells with an inhibitor of TGFβ and/or Activin-nodal signaling, as well as an activator of Wnt signaling. The closest prior art, Chambers et al. Nat Biotechnol 2012;30(7):715-720 (Reference 13 of the IDS filed 12/18/2018), teaches a method of differentiating human embryonic stem cells into sensory neuron-like cells by culturing the cells in the presence of an inhibitor of TGFβ and/or Activin-Nodal, an activator of Wnt signaling, and an inhibitor of BMP signaling (LDN-193189 or noggin). As such, claims 3-6 and 22 differ from the closest prior art in that the instant claims require the addition of BMP, which would activate BMP-mediated signaling, rather than an inhibitor of BMP signaling.



Conclusion
Status of the claims
Claims 1-22, 25-26, and 28 are rejected. Claims 3-6 and 22 are free from the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635